USCA11 Case: 21-10770    Date Filed: 02/02/2022   Page: 1 of 7




                                       [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-10770
                Non-Argument Calendar
                ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
RICHARDO LASCELLES ASHMEADE,
a.k.a. Keith McKelvey,
a.k.a. Dwight Jarrett,
a.k.a. Boom,
a.k.a. Stereo,
a.k.a. Forty-Five,
a.k.a. Rasheed Robinson,
USCA11 Case: 21-10770        Date Filed: 02/02/2022     Page: 2 of 7




2                      Opinion of the Court                21-10770

                                              Defendant-Appellant.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:06-cr-00366-RAL-TGW-3
                    ____________________

Before JORDAN, JILL PRYOR, and BRANCH, Circuit Judges.
PER CURIAM:
       Richardo Lascelles Ashmeade, a federal prisoner proceeding
pro se, appeals the district court’s denial of his motion for compas-
sionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by Sec-
tion 603(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132
Stat. 5194, 5239 (Dec. 21, 2018) (“First Step Act”). He argues that
the district court abused its discretion by denying his motion with-
out awaiting his reply to the government’s response and without
considering the arguments he asserted in his reply. The govern-
ment responds by moving for summary affirmance of the district
court’s order and for a stay of the briefing schedule. It argues that
Mr. Ashmeade’s argument with respect to the reply is foreclosed
by Rule 3.01(d) of the Local Rules of the United States District
Court for the Middle District of Florida. As to the merits, it argues
that Mr. Ashmeade failed to present extraordinary and compelling
reasons consistent with the policy statement in U.S.S.G. § 1B1.13.
USCA11 Case: 21-10770         Date Filed: 02/02/2022     Page: 3 of 7




21-10770                Opinion of the Court                         3

        Summary disposition is appropriate either where time is of
the essence, such as “situations where important public policy is-
sues are involved or those where rights delayed are rights denied,”
or where “the position of one of the parties is clearly right as a mat-
ter of law so that there can be no substantial question as to the out-
come of the case, or where, as is more frequently the case, the ap-
peal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969).
       We review for abuse of discretion a district court’s applica-
tion of its local rules. United States v. McLean, 802 F.3d 1228, 1233
(11th Cir. 2015). We give great deference to the district court’s in-
terpretation of its local rules. Id. The challenging party bears the
burden of showing that the district court made a clear error of judg-
ment. Id. Though we liberally construe the pleadings of pro se
litigants, we still require conformity with procedural rules. Albra
v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).
       Rule 3.01(d) of the Local Rules of the U.S. District Court for
the Middle District of Florida provides that “[w]ithout leave, no
party may file a reply directed to a response [to a motion] except a
response to a motion for summary judgment.” M.D. Fla. R.
3.01(d). Mr. Ashmeade did not seek leave of court to file his reply.
As a result, the district court did not have to wait for his reply to
rule on his motion for compassionate release. The government’s
position that the district court did not abuse its discretion by deny-
ing his motion for compassionate release without considering his
USCA11 Case: 21-10770         Date Filed: 02/02/2022     Page: 4 of 7




4                       Opinion of the Court                 21-10770

reply is “clearly right as a matter of law.” M.D. Fla. R. 3.01(d);
McLean, 802 F.3d at 1233; Groendyke Transp., 406 F.2d at 1162.
        We also review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). Abuse of discretion re-
view “means that the district court had a range of choice” and that
we “cannot reverse just because we might have come to a different
conclusion.” Id. at 912 (quotation marks omitted). However, a
district court abuses its discretion if it applies an incorrect legal
standard, follows improper procedures in making the determina-
tion, or makes clearly erroneous factual findings. United States v.
Barrington, 648 F.3d 1178, 1194 (11th Cir. 2011).
       A district court has no inherent authority to modify a de-
fendant’s sentence and may do so “only when authorized by a stat-
ute or rule.” United States v. Puentes, 803 F.3d 597, 605–06 (11th
Cir. 2015). A district court may reduce a term of imprisonment
under § 3582(c)(1)(A) “if (1) the [18 U.S.C.] § 3553(a) sentencing fac-
tors favor doing so, (2) there are extraordinary and compelling rea-
sons for doing so, and . . . (3) doing so wouldn’t endanger any per-
son or the community within the meaning of § 1B1.13’s policy
statement.” United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir.
2021) (quotation marks omitted). The district court may consider
these factors in any order, and the absence of any of the three fore-
closes a sentence reduction. See id. at 1237–38.
      The policy statements applicable to § 3582(c)(1)(A) are
found in U.S.S.G. § 1B1.13. The commentary to § 1B1.13 states
USCA11 Case: 21-10770         Date Filed: 02/02/2022    Page: 5 of 7




21-10770               Opinion of the Court                         5

that extraordinary and compelling reasons exist under any of the
circumstances listed, provided that the court determines that the
defendant is not a danger to the safety of any other person or to the
community, as set out in 18 U.S.C. § 3142(g). See U.S.S.G.
§ 1B1.13; id., comment. (n.1). As relevant here, the commentary
lists a defendant’s medical condition as possible “extraordinary and
compelling reasons” warranting a sentence reduction. Id., com-
ment. (n.1). A prisoner’s medical condition may warrant a sen-
tence reduction if she (1) has a terminal disease or (2) is suffering
from a physical or mental condition that diminishes her ability to
provide self-care in prison and from which she is not expected to
recover. Id., comment. (n.1(A)). The commentary also contains a
catch-all provision for “other reasons,” which provides that a pris-
oner may be eligible for a sentence reduction if “[a]s determined by
the Director of the Bureau of Prisons, there exists in the defendant’s
case an extraordinary and compelling reason other than, or in com-
bination with,” the other specific examples listed. Id., comment.
(n.1(D)). A prisoner’s rehabilitation is not, by itself, an extraordi-
nary and compelling reason warranting a sentence reduction. Id.,
comment. (n.3).
        We have held that § 1B1.13 is applicable to all motions filed
under § 3582(c)(1)(A), including those filed by prisoners, and, thus,
a district court may not reduce a sentence unless a reduction would
be consistent with § 1B1.13’s definition of “extraordinary and com-
pelling reasons.” United States v. Bryant, 996 F.3d 1243, 1252–62
(11th Cir.), cert. denied, 142 S. Ct. 583 (2021). We also concluded
USCA11 Case: 21-10770         Date Filed: 02/02/2022     Page: 6 of 7




6                       Opinion of the Court                 21-10770

in Bryant that the catch-all provision in the commentary to
§ 1B1.13 did not grant to district courts, in addition to the Bureau
of Prisons, the discretion to develop other reasons outside those
listed in § 1B1.13 that might justify a reduction in a defendant’s sen-
tence. Id. at 1248, 1263, 1265.
       After Bryant, we ruled that a district court did not abuse its
discretion in determining that the movant’s health conditions of
high cholesterol, high blood pressure, and coronary artery disease
were manageable in prison, despite the COVID-19 pandemic, and
thus did not constitute extraordinary and compelling reasons war-
ranting a reduction. United States v. Giron, 15 F.4th 1343, 1346
(2021).
       Here, the district court did not abuse its discretion by deny-
ing Mr. Ashmeade’s motion for compassionate release and sum-
mary affirmance is again appropriate. See Groendyke Transp.,
406 F.2d at 1162. As in Giron, the district court did not abuse its
discretion in concluding that Mr. Ashmeade failed to establish ex-
traordinary and compelling reasons for release because he did not
allege that he was suffering from a terminal illness or that his con-
ditions were not being successfully managed by medication while
incarcerated, as required under § 1B1.13. Giron, 15 F.4th at 1346;
U.S.S.G. § 1B1.13, comment. (n.1(A)).
       Moreover, Mr. Ashmeade’s argument that § 1B1.13 did not
apply is foreclosed by Bryant, and his argument that the district
court failed to consider the § 3553(a) factors set forth in his reply
also fails because the court could deny his motion on any of the
USCA11 Case: 21-10770         Date Filed: 02/02/2022    Page: 7 of 7




21-10770               Opinion of the Court                         7

three required grounds for granting a motion for compassionate
release, under Tinker. See Tinker, 14 F.4th at 1237–38; Bryant,
996 F.3d at 1252–62. As to his request that this Court stay the pro-
ceedings until the Supreme Court’s disposition in Bryant, the Su-
preme Court has since denied certiorari in Bryant, thereby uphold-
ing this Court’s decision. See Bryant, 142 S. Ct. 583. Thus, because
the district court was bound and limited by the policy statement in
§ 1B1.13, the government’s position as to the merits is also “clearly
right as a matter of law.” Groendyke Transp., 406 F.2d at 1162;
Bryant, 996 F.3d at 1262.
        Accordingly, as there is no substantial question that the dis-
trict court did not abuse its discretion by denying Ashmeade’s mo-
tion for compassionate release, we GRANT the government’s mo-
tion for summary affirmance and DENY AS MOOT its motion to
stay the briefing schedule. See Groendyke Transp., 406 F.2d at
1162.
       AFFIRMED.